Citation Nr: 1609693	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory condition.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the Air Force from June 1975 to June 1979. He served in the South Dakota Air National Guard from June 1979 to March 2011, including periods of active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), and active federal service from September 2001 to October 2001; February 2003; September 2005 to October 2005; and March 2009 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. In that decision, the RO appears to have reopened the claim of entitlement to service connection for a respiratory condition. The RO then denied the claims of entitlement to service connection for asthma and sleep apnea on the merits. Regardless of any RO determination on the applications to reopen, however, the Board has a jurisdictional responsibility to consider whether it was proper for these claims to be reopened. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, while the Veteran's claim was originally characterized as entitlement to service connection for a respiratory condition, he has been variously diagnosed with distinct respiratory conditions: asthma and sleep apnea.  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized this claim as reflected on the title page.

FINDINGS OF FACT

1. In a May 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a respiratory condition. The Veteran was notified the same month and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the May 2011 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3. The Veteran has a current diagnosis of sleep apnea.

4. The Veteran experienced symptoms of sleep apnea during active service and has experienced symptoms of sleep apnea since leaving active service.

5. The Veteran's current sleep apnea was incurred in active service.

6. The Veteran experienced symptoms of asthma during active service.

7. The Veteran's current asthma is etiologically related to active service.


CONCLUSIONS OF LAW

1. The May 2011 decision that denied the claim for entitlement to service connection for a respiratory condition is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2. Evidence received since the May 2011 decision is new and material and the claim for entitlement to service connection for a respiratory condition is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met. 38 U.S.C.A. § 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for asthma have been met. 38 U.S.C.A. § 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). In applying 38 C.F.R. 
§ 3.156(b), the United States Court of Appeals for Veterans Claims (Court) has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period." Muehl v. West, 
13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed. Cir. 2011). 

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO). See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Respiratory Condition - Analysis

As noted above, in May 2011, the RO denied the Veteran's claim for entitlement to service connection for a respiratory condition. The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period. Therefore, this denial became final. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

The RO's denial of service connection for a respiratory condition was based on a lack of medical evidence showing that a chronic respiratory disability had been clinically diagnosed or demonstrated by evidence following service. The evidence before the RO included the Veteran's service treatment and personnel records from October 1974 through December 2009, National Guard treatment records from September 1983 through February 2010, private treatment records from S.F.P dated October 2007, VA treatment records dated March 2010, private urgent care treatment records dated November 2009, and a April 2011 VA examination report. At that time, there was no evidence of a current diagnosis of sleep apnea or asthma. The evidence received since the May 2011 decision includes an October 2005 private treatment record with a diagnosis of sleep apnea, received by the RO in March 2013, and a June 2012 VA treatment record with a diagnosis of asthma. As this evidence relates to one of the bases of the prior denial, it is new and material, and reopening of the claim for service connection for a respiratory condition is warranted. As explained above, the reopened claim has been recharacterized as separate claims of entitlement to service connection for sleep apnea and asthma.

Laws and Regulations - Service Connection

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id. 

ACDUTRA is full time duty for training purposes performed by Reservists and members of the National Guards pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guards pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order for service connection to be awarded based upon ACDUTRA, the Veteran must establish that he was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA. See 38 U.S.C.A. §§ 101(2), (24), 1110 (West 2014); 38 C.F.R. § 3.6(c) (2015). Service connection may also be awarded based on a period of INACDUTRA. In order to do so, the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA. See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. § 3.6. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate in this case.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Sleep Apnea - Analysis

The Veteran contends that he developed sleep apnea as the result of environmental irritants or hazards he was exposed to during his period of active service from September 2005 to October 2005, when he was sent to Louisiana to assist victims of Hurricane Katrina. Specifically, he alleges that his sleep apnea symptoms began during his 2005 period of service and have persisted since that period of service. Service personnel records indicate that the Veteran was called into federal service and on active duty in September and October 2005 and participated in Hurricane Katrina relief.

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current diagnosis of sleep apnea. Evidence in support of this finding is found in the private medical treatment record dated October 13, 2005, which documents a diagnosis of sleep apnea. This diagnosis is further reflected in medical treatment records from October 2005 to May 2013.

In an October 7, 2005 post-deployment medical assessment, completed within days of leaving active federal service on October 3, 2005, the Veteran reported still feeling tired after sleeping, which is a symptom of sleep apnea. The Veteran's diagnosis of sleep apnea was only a few days after his discharge from active duty.

The Veteran was afforded a VA examination in May 2013 as to the nature and etiology of his sleep apnea. The VA examiner opined that it is less likely than not that the Veteran's complaint of feeling tired after sleeping and his subsequent diagnosis of sleep apnea in October 2005 is related to his period of service. Though he noted that the Veteran reported on his post-deployment examination feeling tired after sleeping, the examiner stated that there were no other complaints or medical notes regarding sleep apnea and the diagnosis was not made during a period of active service. While the examiner does mention that the Veteran reported symptoms of sleep apnea in his post-deployment examination, the examiner does not comment on these symptoms and gives no rationale for his discounting of these symptoms. In addition, the examiner stated that there was no report of exposure to hazardous materials during the Veteran's period of active duty in September 2005. The examiner's rationale for his opinion relies on the absence of other complaints, exposure to hazardous chemicals, medical notes, and a diagnosis during service. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran's current sleep apnea is related to service. In this regard, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker, 708 F.3d 1331. While the Veteran's sleep apnea is not a chronic disease listed under 38 C.F.R. 
§ 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran's current sleep apnea began during service and continued since service separation, thus tending to show direct service incurrence. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). As discussed below, the Board is granting the service connection claim for sleep apnea based on evidence, including that pertinent to service, which establishes that sleep apnea was incurred in service. The finding that the Veteran had symptoms of sleep apnea since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation. See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).

The Veteran's contemporaneous report of sleep apnea symptoms during service, diagnosis of sleep apnea within days of leaving active service, and lack of complaints of symptoms of sleep apnea in his private and service treatment records prior to the 2005 period of active service tend to show that the Veteran's current sleep apnea had its onset during service, that is, shows that the sleep apnea was "incurred coincident with" active service. See 38 C.F.R. § 3.303(a). The weight of the lay and medical evidence supports a finding that the Veteran's sleep apnea began in service and has existed since that time. While the VA examiner opined that the Veteran's sleep apnea was not etiologically related to his active service in 2005, the weight of the examiner's opinion is limited by his rationale that focused on the absence of evidence, and did not discuss his discounting of the Veteran's reported symptoms during service and diagnosis within days of leaving active service. The Veteran's sleep apnea meets all three elements for service connection, as there was an in-service incurrence, there is a current diagnosis of sleep apnea, and there is a nexus between the current diagnosis and in-service symptoms. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a sleep apnea have been met. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's current sleep apnea manifested in service and is etiologically related to his active service. Accordingly, service connection for a sleep apnea is granted.

Service Connection for Asthma - Analysis

The Veteran contends that he developed asthma as the result of environmental irritants or hazards he was exposed to during his service in Southwest Asia in 2009. Service personnel records confirm that the Veteran was on active duty from March 2009 to December 2009. He was deployed to Southwest Asia during this period of active service.

The Board finds that the Veteran has a current diagnosis of asthma. Evidence in support of this finding is found in VA medical treatment records dated from March 2012 to January 2013, which document treatment for asthma and an April 2012 diagnosis of asthma.

In November 2009, the Veteran was diagnosed with reactive bronchospasms by a private physician while he was on active duty. The November 2009 private treatment record indicates that he felt hypersensitive to air borne allergens since his return from deployment in Southwest Asia. The Veteran reported having felt short of breath with exertion the previous day. He stated that he couldn't take a full breath, got a cough with deep breath, and felt "wheezing" the night before.  The treating physician prescribed medications for both upper and lower respiratory tracts.

In a Post-Deployment Health Re-Assessment, dated February 2010 and addressing his deployment to Southwest Asia in 2009, the Veteran reported that he had experienced troubled breathing that he felt was related to his deployment. He noted that he had been exposed to sand/dust.

The Veteran was afforded a VA examination in March 2013 as to the nature and etiology of his asthma. During the examination, the examiner asked the Veteran when he thought his shortness of breath developed. The Veteran responded that it developed three weeks after he returned from his deployment in 2009. The first time it happened was when he was at his relative's house and they had a wood fire in the house. There was a lot of smoke and he started to develop shortness of breath and coughing at that time. He reported having intermittent coughing spells after that incident.

The VA examiner opined that it is less likely than not that the Veteran's asthma is due to environmental exposure to smoke and fumes and environmental triggers such as cat dander exposure which occurred after return from Southwest Asia. The examiner noted that the Veteran's medical treatment records included a pulmonology note stating that the Veteran had three cats and his IgE levels were consistent with allergic response. The VA examiner opined that it is less likely than not hat the Veteran's asthma is related to a specific exposure even while he was in Southwest Asia, as he served as a public affairs officer and there is no good history of any burn pit or other environmental exposure. The examiner noted that the record contains no documentation of any acute visits for respiratory problems while on active duty that would suggest a chronic problem. The examiner went on state that the Veteran reported having exposure to chimney smoke while at his relative's home after service and it is at least as likely that his respiratory problems started after that event and nothing in service. 

The Board notes that the Veteran was still on active duty, though no longer deployed, at the time of the documented smoke exposure in November 2009 that the March 2013 VA examiner opined was the start of the Veteran's respiratory problems.  The March 2013 VA examiner appears to have relied on the mistaken belief that the Veteran was not on active duty at the time, as he states that the record contained no documentation of any acute visits for respiratory problems while on active duty. The November 2009 private treatment record contradicts this statement, as it shows that the Veteran was treated for an acute respiratory problem while on active duty. The Veteran was not released from active duty until December 2009. In light of the March 2013 examiner's opinion that the Veteran's respiratory problems started after this smoke exposure and respiratory reaction, but misstatement of the Veteran's service status at the time of this incident, the Board finds that there is sufficient evidence to support a finding that the Veteran's current respiratory problems started with this in-service smoke exposure and injury. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for asthma have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's current asthma is etiologically related to his active service. Accordingly, service connection for asthma is granted.


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been received and the claim for entitlement to service connection for a respiratory condition is reopened.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for asthma is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


